Citation Nr: 1455964	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-08 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.  

2.  Entitlement to a rating in excess of 10 percent from July 26, 2007, to January 5, 2012, and in excess of 20 percent from January 6, 2012, for residuals of left knee injury.  

3.  Entitlement to a rating in excess of 10 percent for residuals of fracture of the right great toe with post-traumatic degenerative osteoarthritis.  

4.  Entitlement to a compensable evaluation for bilateral hearing loss.  

5.  Entitlement to service connection for respiratory disorders, to include asthma, sinusitis, rhinitis, bronchitis, and pharyngitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, as well as March and October 2008 rating decisions of the RO in Wichita, Kansas.  The Wichita RO has jurisdiction of the Veteran's claims file.  

Initially, it is noted that the claim previously classified as entitlement to service connection for asthma, has been expanded to include additional respiratory disorders as noted on the title page of this decision.  

The February 2008 rating decision denied service connection for a low back condition and for a bilateral hip disorder.  The issue of entitlement to service connection for a right knee disorder was deferred.  The combined issue of entitlement to an increased rating for post-traumatic degenerative osteoarthritis of the left knee and residuals of fracture of the right great toe with early post-traumatic degenerative osteoarthritis was discontinued and separate ratings were assigned.  Specifically, separate evaluations were established for left knee injury and for DJD of the left knee.  Ten percent ratings were assigned each disorder, effective July 27, 2007.  A separate evaluation was also assigned for residuals of fracture of the right great toe with post-traumatic degenerative osteoarthritis.  A noncompensable rating was assigned from July 27, 2007.  The noncompensable evaluation in effect for bilateral hearing loss was confirmed.  In March 2008, the RO denied service connection for a right knee disorder.  

A Travel Board hearing was held in April 2011 before the undersigned Acting Veterans Law Judge (VLJ), sitting in Wichita, Kansas.  A copy of the transcript of that hearing is of record.  

In November 2011, the Board remanded the claims for additional evidentiary development, and the case has now been returned to the Board for further appellate consideration.  

In a September 2012 rating decision, the 10 percent rating in effect for residuals of left knee injury was increased to 20 percent, effective January 6, 2012.  Because the increase in the evaluation of the Veteran's left knee injury does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a February 2013 rating decision, service connection was established for a right knee disorder, bilateral hip disorders, and for a lower back disorder.  Each of these conditions was assigned a 10 percent rating, effective from July 26, 2007.  The Veteran has not expressed disagreement with the February 2013 rating decision granting service connection as noted above.  Since this represents a full grant of the benefit on appeal concerning these issues, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  In the February 2013 rating decision, an increased rating of 10 percent, effective July 26, 2007, was assigned for residuals of fracture of the right great toe.  As above when discussing the left knee, this increase does not represent the maximum rating available.  This claim also remains in appellate status.  See AB, supra.   

The Board acknowledges that additional evidence was received following the February 2013 Supplemental Statement of the Case (SSOC).  On review, the evidence appears to be duplicate except for a September 2011 VA audiology examination report which is acknowledged in the decision below.  Regardless, his representative indicated the intent to waive RO consideration of such evidence in a February 2013 statement wherein it was noted that additional evidence might be submitted at a later time but AOJ consideration of such was waiver.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to service connection for respiratory disorders, to include asthma, sinusitis, rhinitis, bronchitis, and pharyngitis, is REMANDED to the to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  The Veteran's left knee DJD is shown to have been manifested by painful motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis.  

2.  From July 26, 2007, to January 5, 2012, the Veteran's left knee injury residuals are shown to have been productive of no more than slight recurrent subluxation or lateral instability.

3.  From January 6, 2012, the Veteran's left knee injury residuals have been manifested by no more than moderate recurrent subluxation or lateral instability.

4.  The Veteran's residuals of fracture of the right great toe with post-traumatic degenerative osteoarthritis is shown to have been manifested by degenerative changes, pain, stiffness, and report of limitations in walking and standing, but not a moderately severe foot injury, or malunion or nonunion of the tarsal or metatarsal bones productive of moderately severe symptoms.  

5.  The Veteran is shown to have no worse than Level I in the right ear and Level II in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261, 5262 (2014).  

2.  The criteria for a rating in excess of 10 percent for residuals of left knee injury for the period from July 26, 2007, through January 5, 2012, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.71a, DC 5257 (2014).  

3.  The criteria for a rating in excess of 20 percent for residuals of left knee injury for the period from January 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DC 5257 (2014).  

4.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of fracture of the right great toe with post-traumatic degenerative osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DCs 5010, 5283, 5284 (2014).  

5.  The criteria for an increased (compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letter to the Veteran from the RO dated in September 2007 and December 2012 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2007 and December 2012 letters.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

As already noted, the appellant was afforded the opportunity to testify before an Acting Veterans Law Judge (AVLJ) in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to increased ratings for his service-connected knee disorder, his right great toe condition, and his bilateral hearing loss.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

In November 2011, the Board remanded these claims.  The Board directed that records be obtained from Irwin Army Hospital Army Community Hospital dated after June 2008, and this has been done.  The Board directed that the Veteran be afforded new examinations, and this was done in January 2012, December 2012, and January 2013.  The reports of these evaluations are of record and include medical findings regarding the severity of the Veteran's service-connected left knee conditions, and right great toe, as well as his bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Ratings 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the serviceconnected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2014) state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  
See 38 C.F.R. § 4.40 (2014).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2014).  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In making its determination, the Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Initially, it is noted that the Veteran's left knee disorder has two separate disability ratings.  First, the Board will address the degenerative joint disease (DJD) of the left knee.  

A.  Left Knee

DJD of the left knee is rated pursuant to DC 5010-5262 (traumatic arthritis; impairment of tibia and fibula).  See 38 C.F.R. § 4.27 (hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Subsequently, the Board will address the residuals of left knee injury (to include laxity).  

DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a (2014).  Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  

In application of DC 5003, the Court has held that "painful motion of a major joint...caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion."  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014).  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  Id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  As noted above, joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, therefore special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The Board notes that in Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable DC.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 (2014) in order to constitute functional loss" warranting a higher rating.  Id. at 43.  

The DCs pertaining to limitation of motion of the knee are 5260 and 5261, which apply to limitation of flexion and limitation of extension, respectively.  

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a (2014).  

Under DC 5261, a 0 percent disability rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees.  Id.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  Id., Plate II (2014).  

DC 5262 pertains to impairment of the tibia and fibula.  It provides a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  See 38 C.F.R. § 4.71a (2014).  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Separate ratings may be assigned under diagnostic codes 5257 and 5003 for arthritis of the knee with limited motion, provided that limitation of motion at least meets the criteria for a 0 percent rating.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

1.  Left Knee Arthritis

When examined by VA in December 2007, the Veteran reported left knee pain with significant weakness.  There was stiffness in the knee on occasion.  There was no swelling, heat, or redness seen.  About 3 times per week, the knee gave way locked about once per month.  There was marked fatigability and lack of endurance.  The Veteran said that the knee often would "pop."  He was on medication for his complaints.  He reported flare-ups on occasion.  He did not use assistive devices such as a cane or corrective shoes.  He used a brace intermittently.  

On examination, the Veteran's gait was somewhat antalgic in that he spent less time on the left knee when leaning over.  On exam, there was no obvious left knee deformity.  There did not appear to be any functional limitation.  She wear appeared to be normal.  There were no calluses or skin breakdown noted.  There was no atrophy or effusion.  There was some tenderness on the lower portion laterally at the patella at the lateral joint line.  Range of motion was in full extension with flexion to 110 degrees.  Passively, the knee could be flexed some but there were complaints of pain at that point.  Medical collateral ligament was secure.  The lateral was "slightly lax."  Lachman's test and McMurray's test were negative.  There was minimal crepitation noted on repetitive action.  Repetitive flexion of the knee decreased the range of motion slightly and appeared to increase the pain.  

Upon VA examination in August 2009, the Veteran reported daily left knee pain.  He had pain during flare-ups that occurred about twice per week.  He had pain with prolonged standing, walking and going up or down stairs.  He continued to take medications to aid in his complaints.  The Veteran said that his left knee was weak and stiff and sometime gave way.  On exam, flexion of the left knee was to 100 degrees with complaints of pain.  Extension was normal at 0 degrees.  The left medial and lateral collateral ligaments (varus and valgus) were in neutral "and in 30 degrees of flexion is normal is no motion [sic]."  Lachman's test and anterior and posterior drawer test were negative, bilaterally.  The diagnosis was of DJD of the left knee with residual daily pain.  There was moderate effect on function, daily, and usual occupational activities.  

When the left knee was examined by VA in January 2012, the Veteran reported that his left knee complaints were worse after he walked or used stairs or after doing heavy yard work.  His knees sometimes gave out on when coming down steps.  Left knee range of motion showed flexion to 140 degrees or better.  There was painful motion at 60 degrees.  Extension was at 0 degrees without evidence of pain.  After repetitive use testing, the left knee flexion remained at 140 degrees or better with 0 degrees of extension.  The examiner noted that while there was no additional limitation in range of motion after repetitive use testing. There was some functional loss/impairment of the knee resulting in excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and weight-bearing.  There was no anterior instability of posterior instability.  Range of motion of the left knee upon VA examination in January 2013 was at 135 degrees of flexion.  

Based on the evidence set forth above, an increased rating for DJD of the left knee is not warranted.  The evidence simply does not support a rating in excess of 10 percent.  As set forth above, the Veteran's left knee DJD is rated under DC 5010.  (Note: As the evidence indicates that there is no malunion of the Veteran's tibia and fibula, DC 5260 is not for application.)  Thus, his DJD symptoms shall be analyzed under DC 5010, which refers the rater to DC 5003 (degenerative arthritis), which then refers the rater to the codes pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261 (2014)  

The Veteran's worst range of motion measurements taken during the pendency of this claim, including measurements taken after repetitions, show flexion limited to 100 degrees (in 2009) and normal extension.  On exam in 2012, he had full flexion and in 2013, his left knee flexion was at 135 degrees.  Under the DCs pertaining to limitation of motion, 5260 and 5261, these measurements are not compensable.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261 (2014).  Thus, although DC 5003 awards 10 percent for a joint affected by arthritis when its limited motion is noncompensable, a rating in excess of 10 percent is not warranted under DCs 5003, 5010, 5260, or 5261.  As the evidence shows his range of motion has never decreased to meet the criteria for a compensable rating under DCs 5260 or 5261, staged ratings are not applicable in regard to the Veteran's DJD.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Board does not find an increase due to functional loss is warranted.  While acknowledging the functional limitations imposed by the Veteran's left knee DJD, including his difficulties with standing and walking, the Board finds, based on the evidence of record that these limitations are expected concomitants of the DJD, and thus are already being compensated.  See 38 C.F.R. § 4.14 (2014).  The December 2007 and August 2009 examination reports reflect that there was no objective evidence to show any additional functional loss of range of motion due to pain.  The 2007 report notes no more than a slight decrease in motion with repetitive flexion, and that there was no atrophy.  TriCare reports note that he had 5/5 strength in his lower extremities with normal gait and stance (November 2007); that he was exercising regularly (January 2008); that there were no musculoskeletal symptoms (June 2008).  Upon VA examination in August 2009, he reported that there was no additional limitation of motion of functional impairment during flare-ups, and that he was able to perform his duties at work and activities of daily living.  He denied functional limitations on standing and walking.  The examiner stated he was unable to determine if there was any additional loss of motion due to pain, fatigue, weakness, lack or endurance, or incoordination, without resort to mere speculation.  Muscle strength in the lower extremities was 5/5, and sensory examination was normal.  The was no objective evidence of left knee pain.  When examined in January 2012, strength in the left knee was 5/5, reflexes were 2+ and a sensory examination was normal.  The examiner noted that while there was no additional limitation in range of motion of the left knee following repetitive use testing, there was some functional loss/impairment as a result of his left knee complaints.  There was no objective pain on motion.  When examined in January 2013, extension strength in the left knee was 5/5, reflexes were 2+ and a sensory examination was normal.  In summary, while there was some excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and weight-bearing, the Board concludes that these factors do not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because such did not limit the ability perform the working movements of the left knee.  As noted above, his flexion ROM was full at 140 degrees in 2012, and at 135 degrees in 2013.  There simply is no clinical indication that the Veteran's complaints of pain have caused additional functional impairment such as limitation of motion that would warrant an evaluation in excess of the currently assigned ratings.  Although painful motion did, at times, decrease his range of motion in the left knee, his measured ranges of motion still exceeded the limitations required to meet the criteria for even a 0 percent rating under both DCs 5260 and 5261.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra.  

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  Separate ratings for limitation of left knee motion are therefore not warranted.  

Additionally, for functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).


2.  Residuals, Left Knee Injury 

Residuals of left knee injury have been rated as 10 percent disabling from July 26, 2007, to January 5, 2012, and as 20 percent from January 6, 2012, onward, under DC 5257 (other impairment of the knee, recurrent subluxation or lateral instability).  

Under DC 5257, which pertains to recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  Id. 

A.  July 26, 2007 to January 5, 2012  

The RO has assigned a 10 percent evaluation for residuals of left knee injury for the period from July 26, 2007, through January 5, 2012, under DC 5257.  This code contemplates only instability or subluxation.  

After review of the evidentiary record, prior to January 6, 2012, the Board concludes that an evaluation in excess of 10 percent is not warranted for the left knee.  Inasmuch as Lachman's test and McMurray tests were negative, and the lateral was only "slightly lax" when examined in December 2007, and there was no instability upon examination in August 2009, assigning a rating in excess of 10 percent under DC 5257 criteria for knee disability manifested by subluxation or instability would be inappropriate.  38 C.F.R. § 4.71a, DC 5257 (2014).  

The Board finds that the Veteran is competent to report that he has frequent popping sensation in the left knee, and a feeling of "giving out" in the left knee, thereby claiming instability.  The Board also concludes that the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran's report of giving way (instability) was not clinically demonstrated at any time during the period in question.  In this case, the Board finds the repeated clinical findings to be more probative than the Veteran's assertions because the clinicians have examined the Veteran with a view toward determining whether there was any ligament or other damage that would cause instability.  The more probative evidence establishes that the Veteran's disability is not productive of more than slight lateral instability or subluxation.  Thus, a rating in excess of 10 percent is not warranted under DC 5257.  

In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent prior to January 6, 2012 for residuals of left knee injury, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

B.  As of January 6, 2012  

The Veteran's service-connected residuals of left knee injury have been rated 20 percent disabling under DC 5257 from January 6, 2012.  The next higher disability rating under DC 5257 is 30 percent.  To warrant a 30 percent disability rating the evidence must demonstrate that subluxation and/or instability of the knee are severe.  

After careful review of the evidentiary record, the Board concludes that an evaluation in excess of 20 percent is not warranted under the DC for instability of the knee from January 6, 2012.  A higher evaluation is not warranted under DC 5257, as there is no medical evidence that instability is more than moderate.  Significantly, during the VA examination in January 2012, the Veteran reported left pain that worsened with use.  He also complained of left knee pain in 2013.  Clinical evaluations associated with the 2012 examination, however, found no lateral left knee instability.  Moreover, there was no evidence of subluxation or dislocation in the left knee.  A January 2013 VA examination report shows that on examination, there was no instability.  Moreover, these reports do not reflect that the Veteran was using any assistive devices, including a cane or brace on the left knee.  In light of the above findings, the Board finds that there is no evidence of severe recurrent subluxation or severe lateral instability shown on and after January 6, 2012.  Thus, a 30 percent rating under DC 5257 is not warranted.  

The Board finds that the Veteran is competent to report that he has instability.  However, his reports are far less probative than the repeated findings by skilled professionals.  See Jandreau, supra.  The more probative evidence establishes that the Veteran's disability does not approximate severe lateral instability or subluxation.  As severe recurrent subluxation or instability has not been demonstrated as to the left knee, a disability rating in excess of 20 percent, as per DC 5257, must be denied from January 6, 2012.  

B.  Residuals, Right Great Toe

DCs 5010-5003 regarding arthritis, due to trauma, as substantiated by X-rays, are also applicable as to this disorder.  

Under 38 C.F.R. § 4.71a, DC 5283 (2014), a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones, moderate symptoms.  A 20 percent rating is warranted for moderately severe symptoms.  A 30 percent rating is warranted for severe symptoms.  

Under 38 C.F.R. § 4.71a, DC 5284, a 10 percent rating is warranted for "other foot injuries" manifested by moderate symptoms.  A 20 percent rating is warranted for moderately severe symptoms.  A 30 percent rating is warranted for severe symptoms.  38 C.F.R. § 4.71a (2014).  

The Board has also considered alternative DCs that potentially relate to impairment of the toes/feet.  However, as explained below, the objective evidence does not reflect flat feet (DC 5276) or claw foot (DC 5278).  

When examined by VA in December 2007, there was pain in the right great toe.  There was some stiffness but no swelling, heat, or redness.  There was fatigability and it bothered him.  At rest, the left foot was "not so bad" but it felt somewhat numb.  Standing and walking gave him problems due to pain.  His complaints were made worse by the weather.  He did not use assistive devices or wear corrective shoes.  X-rays showed some early degenerative changes at the interphalangeal (IP) joint of the great toe.  

Upon VA examination in August 2009, the Veteran continued to report intermittent pain associated with his right toe disorder.  However, he denied weakness, swelling, heat, fatigability, and lack of endurance.  He took medication for his multiple joint complaints.  He denied any functional limitations on standing.  He was able to stand for at least 15-30 minutes and walk for at least 1/4 mile.  On examination, he ambulated with a steady, tandem gait.  Examination of the feet revealed no erythema, edema, or ecchymosis.  Muscle strength in the feet was normal.  Sensation was also normal.  There were no heel callosities, skin breakdown, or unusual shoe wear patterns.  While hammer toes were noted in other toes, the right great toe was not noted to have such.  There was active motion in the metatarsophalangeal joint (MP) of the right great toe.  An associated X-ray report contains an impression of "normal right foot."  The examiner noted that the DJD in the right great toe pain caused a "mild effect" on function, daily, and usual occupational activities. 

At time of additional VA examination of the right great toe in January 2012, the examiner noted that the right great toe pain resulted in moderate impairment.  On exam, the right great toe showed 2+/4+ painful palpation over the interphalangeal joint.  The pain increased to 3+/4+ with push-off with initiation of gait.  There was no loss of range of motion after three repetitions, and no additional loss of range of motion due to pain on use during the exam or weakened movement.  There was no swelling and normal strength.  While there was a hammer toe deformity of the second toe, the examiner noted that it was not due to the right great toe disorder.  The examiner noted that flare-ups of toe pain, which occurred one to two times per week, and often lasted several hours, resulted in some limitation of mobility and stair climbing at work, and in his off hours when shopping or doing chores.  

A VA examination report, dated in January 2013, notes that right great toe extension strength was 5/5, and that sensation at the toes was normal.

Based on the evidence of record, the Board finds that the residuals of fracture of the right great toe with post-traumatic degenerative arthritis have not been manifested by symptoms that warrant no more than a 10 percent rating under DC 5283.  In December 2007, VA examination showed a normal right foot on inspection, with no limitations on standing or walking, and minimal pain on motion.  Range of motion was normal.  Posture was normal.  The examiner described the residuals of the right great toe as moderate in 2012, and the Veteran exhibited active motion of the great toe in 2009 and 2012.  Limitations for standing or walking are reported and have been considered.  

It is noted that as there is X-ray evidence of DJD of the first metatarsophalangeal joints and painful motion demonstrated by pain upon standing and walking, and as there is satisfactory evidence of painful motion with X-ray evidence of degenerative arthritis, a 10 percent rating under DC 5003 is appropriate for arthritis of both the right great toe.  That rating has been in effect since 2007.  

However, the most recent X-rays (taken in 2007 and 2011) are normal, and the findings do not rise to the level that would result in moderately severe impairment pursuant to DCs 5283 or 5284 (other foot injuries) resulting in a 20 percent rating.  Simply put, the findings do not more nearly approximate or equate to a moderately severe disability to warrant a rating in excess of 10 percent under DC 5283.  For the same reasons, the Veteran would not be entitled to an initial higher evaluation under DC 5284 for other foot injuries, which would also require moderately severe symptoms of impairment.  Thus, the Veteran is not entitled to an initial compensable rating in excess of 10 percent for the right great toe under DC 5283 or DC 5284.  

The Board has considered whether the Veteran would be entitled to a higher rating under other DCs.  The evidence does not show that the Veteran has flatfoot or an acquired claw foot to warrant a rating in excess of 10 percent under DCs 5276 or 5278.  



C.  Bilateral Hearing Loss  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2014).  See 38 C.F.R. § 4.85(c) (2014).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Historically, the Veteran was granted service connection for bilateral hearing loss in a June 2003 rating decision.  A noncompensable rating was assigned effective August 1, 2002.  The noncompensable rating has since been continued.  The Veteran filed the instant claim for an increased rating for this condition in July 2007.  

The first medical evidence pertinent to the July 2007 claim for his bilateral hearing loss is the report of an October 2007 VA audiology evaluation.  Pure tone thresholds, in decibels, on air conduction testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
30
LEFT
15
20
15
15
30

The average decibel loss was 18 decibels in the right ear and 20 decibels in the left ear.  Speech recognition was 92 percent at 55 decibels in the right ear, and 84 percent in the left ear at 60 decibels and at 92 percent at 65 decibels.  

Additional VA examination was conducted in August 2009.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
25
40
LEFT
15
20
15
15
30

The average decibel loss was 29 decibels in the right ear and 20 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in both ears was noted.  

VA audiometric results upon testing in September 2011 reflected an average decibel loss of 15 in the right ear and 20 in the left.  Speech reception thresholds were 92 percent in each ear.  

VA audiology examination results in December 2011 were found to be invalid.  Thus, additional VA audiometric examination was conducted in December 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
40
LEFT
15
25
15
15
40

The average decibel loss was 24 decibels in the right ear and 24 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears was noted.  

The October 2007, August 2009, September 2011, and December 2012 VA audiological examinations demonstrate that under Table VI of the Rating Schedule, the Veteran's right ear hearing impairment has been manifested by no more than Level I hearing acuity, and his left ear has been manifested by no more than Level II hearing acuity.  See 38 C.F.R. § 4.85, Table VI (2014).  Using Table VII, Level I (right) and Level II (left) hearing acuity in the service-connected ears results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  As pointed out above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a compensable evaluation for bilateral hearing loss is not warranted at any time during the appeal period.  

D.  Conclusion

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports.  The objective findings are based on specific testing done by qualified examiners.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected left knee, right great toe, and hearing loss disabilities are congruent with the disability pictures represented by the disability ratings assigned herein.  The criteria for the ratings currently assigned more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran is shown to have left knee and right great toe pain, and complaints of hearing loss.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability pictures.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  


ORDER

A rating in excess of 10 percent for DJD of the left knee is denied.  

A rating in excess of 10 percent from July 26, 2007, to January 5, 2012, for residuals of left knee injury, is denied.  

A rating in excess of 20 percent from January 6, 2012, for residuals of left knee injury, is denied.  

A rating in excess of 10 percent for residuals of fracture of the right great toe is denied.  

A compensable evaluation for bilateral hearing loss is denied.  


REMAND

As to the claim of entitlement to service connection for asthma, it is noted that the Veteran was treated on numerous occasions during service for respiratory complaints and diagnosed with sinusitis, rhinitis, and allergies.  He had frequent upper respiratory infections.  

Post service private and VA records show treatment for various respiratory conditions, to include asthmatic bronchitis, pharyngitis, sinus pressure, and allergic rhinitis.  

VA has not afforded the Veteran a respiratory examination in order to determine the nature and etiology of any of his breathing/upper respiratory problems, to specifically include his claim for asthma.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his respiratory conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2014) are met as to this issue.  

2.  Schedule the Veteran for an appropriate VA examination to ascertain whether any claimed respiratory disorder, to specifically include asthma, sinusitis, rhinitis, bronchitis, and/or pharyngitis, is related to active service.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must identify ALL current chronic respiratory disorders, if present.  

With respect to each diagnosed respiratory disorder, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that any such disability had its onset in service, or is otherwise related to the Veteran's period of active service from July 1982 to July 2002.  

The examiner must consider the in-service findings related to sinusitis, seasonal allergies, and frequent upper respiratory infections, as well as any lay statements regarding continuity of respiratory symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

If any respiratory disorder is found to have pre-existed any period of active duty service, then the examiner must state whether such disorder clearly and unmistakably pre-existed service.  

If the disorder clearly and unmistakably pre-existed service, the examiner must then state whether the disability increased in severity during service, or whether the increase was clearly and unmistakable due to the natural progression of the disorder.  

The examiner should provide the rationale for any opinion(s) rendered. 

3.  Then, readjudicate the claim of entitlement to service connection for a respiratory disorder.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


